******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ROBERT A. GERSHUNY v. KIM ELAINE GERSHUNY
                (SC 19647)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
           Argued May 4—officially released July 26, 2016

 Edward Kanowitz, for the appellant (plaintiff).
 Victor J. Cavallo, for the appellee (defendant).
                          Opinion

  PER CURIAM. The dispositive issue in this appeal is
whether the trial court properly concluded that it lacked
subject matter jurisdiction over this action to dissolve
the parties’ marriage, entered into in the state of New
York and recognized as valid by the New York legisla-
ture. The plaintiff, Robert A. Gershuny, appeals from
the judgment of the trial court granting the motion to
dismiss filed by the defendant, Kim Elaine Gershuny.1
The plaintiff contends that the trial court improperly
concluded that it lacked subject matter jurisdiction over
the marriage. We agree and reverse the judgment of
the trial court.
  In her motion to dismiss the plaintiff’s complaint and
in her memorandum of law in support of her motion,
the defendant alleged the following relevant facts. On
June 23, 2001, in North Salem, New York, an individual
named Jerry Heller, impersonating a rabbi, presided
over the parties’ marriage. It was later discovered that
Heller was not a rabbi and was not authorized under
New York law to perform marriages. Heller had for
years fraudulently performed hundreds of marriages in
New York and New Jersey. One year after the parties’
marriage ceremony, the New York legislature enacted
legislation, which provided in relevant part that ‘‘any
marriage ceremony which was performed and ostensi-
bly solemnized by Jerry H. Heller prior to the effective
date of this act shall be deemed to have been solemnized
by a person authorized pursuant to section 11 of the
domestic relations law and shall for all purposes be
deemed valid and legal from the date such ceremony
took place . . . .’’ (Emphasis added.) 2002 N.Y. Sess.
Laws 3572.
   On December 23, 2014, the plaintiff commenced this
action seeking dissolution of the parties’ marriage, and
the defendant thereafter filed her motion to dismiss.
The trial court held a hearing on the defendant’s motion
to dismiss. In an oral decision, after hearing the argu-
ments of the parties, the court held that it lacked subject
matter jurisdiction to dissolve the marriage between
the parties because, in the view of the court, under
Connecticut law, no marriage existed. The court
grounded its decision on General Statutes (Supp. 2016)
§ 46b-222 and General Statutes § 46b-28a. Section 46b-
28a provides that ‘‘[a] marriage, or a relationship that
provides substantially the same rights, benefits and
responsibilities as a marriage, between two persons
entered into in another state or jurisdiction and recog-
nized as valid by such other state or jurisdiction shall
be recognized as a valid marriage in this state, provided
such marriage or relationship is not expressly prohib-
ited by statute in this state.’’ Section 46b-22 (a) sets
forth the classes of persons authorized to perform mar-
riages in this state. Because Heller would not have been
authorized to officiate a marriage in this state pursuant
to § 46b-22, the court reasoned that the parties’ marriage
fell under the exception in § 46b-28a for marriages that
are ‘‘expressly prohibited by statute in this state.’’
   There is a fundamental flaw in the trial court’s reason-
ing that is readily explained. Section 46b-28a provides
that a marriage that is recognized as valid in another
state will be recognized as valid in this state unless it
is expressly prohibited by statute in this state. This
statute is in accord with the requirement of the full
faith and credit clause of the United States constitution
that provides in relevant part: ‘‘Full Faith and Credit
shall be given in each State to the public Acts, Records,
and judicial Proceedings of every other State. . . .’’ U.S.
Const., art. IV, § 1. The trial court improperly concluded
that § 46b-22, which identifies the classes of persons
who are authorized to solemnize marriages in this state,
is relevant to determining whether a marriage per-
formed in another state is ‘‘expressly prohibited by stat-
ute’’ pursuant to § 46b-28a. The plain language of § 46b-
22, however, limits the scope of that statute to marriages
that are performed in this state.
   The trial court failed to give full faith and credit
to the 2002 legislation through which the New York
legislature validated ab initio all marriages performed
by Heller, including the marriage of the parties. See 2002
N.Y. Sess. Laws 3572. The recognition of the parties’
marriage as valid by the New York legislature renders
it valid under the laws of Connecticut. Accordingly, the
trial court improperly concluded that it lacked subject
matter jurisdiction.
  The judgment is reversed and the case is remanded
for further proceedings.
  1
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c), and Practice Book § 65-2.
   2
     General Statutes (Supp. 2016) § 46b-22 provides: ‘‘(a) Persons authorized
to solemnize marriages in this state include (1) all judges and retired judges,
either elected or appointed, including federal judges and judges of other
states who may legally join persons in marriage in their jurisdictions, (2)
family support magistrates, family support referees, state referees and jus-
tices of the peace who are appointed in Connecticut, and (3) all ordained
or licensed members of the clergy, belonging to this state or any other state.
All marriages solemnized according to the forms and usages of any religious
denomination in this state, including marriages witnessed by a duly consti-
tuted Spiritual Assembly of the Baha’is, are valid. All marriages attempted
to be celebrated by any other person are void.
   ‘‘(b) No public official legally authorized to issue marriage licenses may
join persons in marriage under authority of a license issued by himself, or
his assistant or deputy; nor may any such assistant or deputy join persons
in marriage under authority of a license issued by such public official.
   ‘‘(c) Any person violating any provision of this section shall be fined not
more than fifty dollars.’’
   We note that § 46b-22 has been amended by the legislature several times
since the events underlying the present appeal. See, e.g., Public Acts 2007,
No. 07-79, § 5; Public Acts 2015, No. 15-74, § 1. These amendments, however,
are not relevant to the present appeal. Consequently, all references herein
to § 46b-22 are to the version appearing in the 2016 supplement to the
General Statutes.